DETAILED ACTION
	This is the first Office action on the merits. Claims 1-4, 8-15, and 18-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on September 13, 2022 was received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air foils comprising apertures (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Specification
The attempt to incorporate subject matter into this application by reference to US Patent Application 16/191,991 is ineffective because it does not indicate that the parent application has matured into a patent.
The incorporation by reference will not be effective until correction is made to comply with 37
CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection,
rejection, or other requirement imposed by the Office, the correction must be made within any time
period set by the Office for responding to the objection, rejection, or other requirement for the
incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the
objection, rejection, or other requirement for the incorporation to be effective. In no case may the
correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment
of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference
must be accompanied by a statement that the material being inserted is the material incorporated by
reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “strategically” in claim 1 is a relative term which renders the claim indefinite. The term “strategically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The placement of the air foils for optimum aerodynamic wind flow has been rendered indefinite by the use of the term “strategically”.
Claim 1 recites the limitation "said tire" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. A tire has only been inferentially claimed. There is no positive recitation of a tire within the claims.
Claim 18 is indefinite due to the fact that the phrase “34-millimeter said wheel rim” does not contain a defined dimension. It is unclear what aspect of the rim is 34 millimeters.
Claims 2-4, 8-15, and 19 are indefinite due to their dependency from the indefinite claim rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0232790 A1 (Hall et al.).
Regarding Claim 1, Hall et al. discloses a coefficient cycling aero foil system (Para. [0019], bicycle wheel) comprising: a wheel rim (Figures 2-5A, 6A-6B, 210) having a tire engaging portion (214); and an inner periphery (inner circumference 212); a plurality of spokes (Figure 2, 202) positioned around said inner periphery of said wheel rim, said wheel rim is configured to receive a tire at said tire engaging portion (Para. [0028]); a plurality of air foils (rounded aerodynamic protrusions 220) configured in a series around said inner periphery of said wheel rim (Para. [0027]); wherein said plurality of air foils each comprise a convex aerodynamic shape having a leading edge (Para. [0041]; Figures 5A-5B, second position 226 or second face 228) and a trailing edge (first position 224 or first face 229); wherein said plurality of air foils are strategically placed for optimum aerodynamic wind flow and are precisely angled to force wind past said air foils creating increased forward momentum while a bicycle is in forward motion (Para. [0019], [0021]); and wherein said air foils reduce drag and increase forward momentum by cutting turbulence created when said tire spins (Para. [0019], [0021]).
Regarding Claim 2, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above, wherein said leading edge (second position 226 or second face 228) of each of said plurality of air foils comprises a greater thickness than said trailing edge (it can be seen in Figures 5A-5B that the second face 228 has a greater amplitude at the peak position 222 than the first face 229 or first position 224).
Regarding Claim 3, Hall et al. discloses coefficient cycling aero foil system of claims 1 and 2, as discussed above, wherein said plurality of air foils are positioned in a series with said trailing edge abutting said leading edge of another one of said air foils (Para. [0037]; it can be seen in Figures 2-5B that the first position of one protrusion meets the second position of another protrusion).
Regarding Claim 9, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above, wherein said plurality of air foils are integral to said wheel rim (Para. [0030]; the protrusions 220 are formed on the rim 210).
Regarding Claim 10, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above, wherein said plurality of air foils each comprise a rounded said leading edge (Para. [0033]; it can be seen in Figures 2-5B that the second face 228 has a rounded shape).
Regarding Claim 11, Hall et al. discloses the cycling aero foil system of claims 1 and 10, as discussed above, wherein said plurality of air foils each comprise a sharp said trailing edge (it can be seen in Figures 2-5B that the first position 224 has a pointed end where the next protrusion begins).
Regarding Claim 12, Hall et al. discloses coefficient cycling aero foil system of claims 1 and 10-11, as discussed above, wherein an upper-surface (Figure 6A, the upper surface extends from the second sidewall 244) and a lower-surface (the lower surface extends from the first sidewall 242) of each of said plurality of air foils comprise a symmetrical curvature (Para. [0044]; the protrusion 220 is symmetric about an axial centerline 260).
Regarding Claim 13, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above, wherein said plurality of air foils comprise carbon fiber (Para. [0029]).
Regarding Claim 14, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above, wherein said plurality of air foils are configured continuously along an entire said inner periphery of said wheel rim (Para. [0037]; it can be seen in Figures 2-5B that the protrusions 220 are continuous).
Regarding Claim 15, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above, wherein said plurality of air foils comprise a convex bulbous profile (Para. [0027], [0041]; the protrusions 220 are rounded and have a convex profile).
Regarding Claim 19, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above, wherein said plurality of air foils further comprise apertures (Para. [0046]; Figures 6A- 6B, hole 255).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al.
Regarding Claim 8, Hall et al. discloses the coefficient cycling aero foil system of claim 1, as discussed above.
Hall et al. does not disclose each of said plurality of air foils comprise a minimum length of sixty millimeters and a maximum length of eighty millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the protrusions disclosed by Hall et al. because dimensions are a routine design factor depending on the desired tire size to accompany the rim and the intended use of the wheel. For example, a larger diameter wheel may have longer protrusions than a smaller diameter wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding Claim 18, Hall et al. discloses the coefficient aero foil system of claim 1, as discussed above. 
Hall et al. does not disclose said wheel rim is a 34-millimeter said wheel rim having a width of 16 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the rim disclosed by Hall et al. because dimensions are a routine design factor depending on the desired tire size to accompany the rim and the intended use of the wheel. For example, wheel for a mountain bicycle may have a wider rim than a wheel for a road bicycle. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-3, 4 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of U.S. Patent No. 11,198,323. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of claims 1, 2-3, 4 and 9-15 are recited in claims 1, 3, and 7 of the patent. Therefore, the claims are anticipated by, and obviously encompassed, by the claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with features to improve aerodynamic performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617